MEMORANDUM **
California state prisoner Todd Manzo appeals pro se from the district court’s *632judgment denying, in part, his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
The State contends that this court lacks jurisdiction because Manzo has failed to obtain a Certificate of Appealability (“COA”). This contention is unpersuasive. See White v. Lambert, 370 F.3d 1002, 1010 (9th Cir.2004); see also Rosas v. Nielsen, 428 F.3d 1229, 1232 (9th Cir.2005) (per curiam).
Manzo filed his federal habeas petition on January 13, 2005. He contends that the petition was timely filed-because he did not discover the factual predicate to his claims, which challenge the prison’s assessment of his sentencing credits, until August 2004. We conclude, however, that the factual predicate to Manzo’s claims could have been discovered with due diligence by September 11, 2003. See 28 U.S.C. § 2244(d)(1)(D); see also Hasan v. Galaza, 254 F.3d 1150, 1154 n. 3 (9th Cir.2001) (stating that the statute of limitations begins to run when the prisoner knows, or through diligence could discover, the important facts, not when the prisoner recognizes their legal significance).
Because Manzo is not entitled to statutory tolling, see Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir.2001), and he has not asserted that he is entitled to equitable tolling, we affirm the district court’s denial of his petition as time-barred.
We deny Manzo’s motion to expedite as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.